Citation Nr: 1122192	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for sinusitis.

This appeal was previously before the Board and the Board remanded the claim in November 2007 for additional development.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim.

In the November 2007 remand, the Board noted that the Veteran's service treatment records show the Veteran reported sinus problems beginning in January 2002, which was diagnosed at that time as an upper respiratory infection.  In July 2002, the Veteran was diagnosed with a viral syndrome with a runny nose.  In February 2003, the Veteran was diagnosed with an upper respiratory infection with a runny nose.  In a medical record from March 2003, the Veteran reported having sinus problems for the previous two weeks.  In May 2003, the Veteran was diagnosed with an upper respiratory infection and she complained of a stuffy/runny nose.  In July 2003, the Veteran was diagnosed with sinusitis.  In an emergency room record dated August 2004, the Veteran reported that she had chronic sinusitis for the previous two years and that she had a structural abnormality diagnosed in July 2004.  She was diagnosed with a sinus infection.

The Board also observed that upon VA examination in July 2004, the examiner found no evidence of sinusitis.  The examiner reported no sign of active, acute or chronic disease of the sinuses.  X-rays showed a negative sinus series of the frontal, ethmoid, sphenoid and maxillary sinuses.  However, another radiological report dated later the same day following facial trauma found bilateral concha bullosa, and bilateral maxillary sinus mucoperiosteal thickening of the Veteran's sinuses.  The radiologist stated that these are factors suggestive of paranasal sinus disease.

The Board found that due to the conflicting X-ray reports, it is unclear whether the Veteran actually suffers from chronic sinusitis.  Thus, the Board remanded the claim for a new VA sinus examination to determine whether the Veteran currently suffers from a chronic sinus disorder, and if so, whether such disorder is related to service.  The Board directed that all indicated tests, including x-rays, should be conducted and the results reported.  

The Veteran was provided with a VA examination in February 2009.  The examiner noted that the Veteran had a brain computed tomography (CT) scan performed 1 year prior to the examination, but the inferior portion of the sinuses could not be seen.  The sinuses that were visualized were described as clear at that time.   Upon physical examination, the impression was of a history of sinusitis which was not active at that time.  However, the examiner stated that at that time the Veteran was 7 months pregnant and the examiner would like to get an updated CT scan of her sinuses to make sure she does not have any underlying problems at that time.   The examiner stated that currently, by visual examination the Veteran does not have any chronic sinus problems that would be related to her service.  The examiner said that they will make their final determination after delivery and after her CT of the sinuses is updated.  However, it does not appear that such testing has been performed.  Accordingly, remand for a new examination is necessary.

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of relevant VA treatment records dating since September 2008 from the VA Medical Center in Clarksburg, West Virginia.

2.  The RO/AMC should schedule the Veteran for a VA sinus examination to determine whether the Veteran has a chronic sinus disorder, and if so, to provide an opinion as to its possible relationship to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including a sinus CT scan (if one has not been conducted since February 2009), and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any sinus disorder identified and indicate whether the Veteran suffers from a chronic sinus disability.  Additionally, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any currently diagnosed sinus disorder arose during service or is otherwise related to the Veteran's military service, including the symptoms that were noted therein.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

